


Exhibit 10.19

 

[g12553ks01i001.jpg]

WALTER
ENERGYTM

 

December 15, 2011

 

Mr. Earl Doppelt

2411 Purchase Street

Purchase, NY 10577

 

Dear Earl,

 

We are pleased that you have accepted the position of Senior Vice President -
General Counsel and Secretary of Walter Energy, Inc. (“Walter” or the
“Company”), effective as of January 3, 2012. The attached schedules outline the
remuneration and benefits and terms and conditions of your employment.

 

As the Senior Vice President - General Counsel and Secretary of Walter, you will
have such duties, responsibilities and authorities as the Chief Executive
Officer of Walter (the “CEO”) determines are appropriate for your position. You
will report to the CEO.

 

It is agreed and understood that this letter agreement (including the schedules
and exhibits attached hereto) (collectively, the “Agreement”) and the other
agreements referred to in this Agreement shall constitute our entire agreement
with respect to the subject matter hereof and shall supersede all prior
agreements, discussions, understandings and proposals (written or oral) relating
to your employment with the Company and its affiliates. This Agreement may only
be amended or modified by a written agreement executed by you and Walter (or any
of its respective successors) and will be interpreted under and in accordance
with the laws of the State of Delaware without regard to conflicts of laws.

 

This Agreement may be executed by fax or pdf and in any number of counterparts,
all of which, when taken together, will constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

Earl, we are delighted that you are joining Walter and we look forward to
working with you. If the terms contained within this Agreement are acceptable,
please sign one of the enclosed copies and return it to me in the envelope
provided.

 

Best regards,

 

 

/s/ Walter J. Scheller, III

 

12/15/11

Walter J. Scheller, III

 

Date

Chief Executive Officer

 

 

Walter Energy, Inc.

 

 

 

ACCEPTANCE

 

I have read the Agreement, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same. I approve and
accept the terms set forth in the Agreement as governing my employment
relationship with Walter.

 

 

/s/ Earl Doppelt

 

12/15/11

Earl Doppelt

 

Date

 

 

Enclosures:

 

Schedule A                                   Remuneration & Benefits

Schedule B                                   Terms and Conditions

 

2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

REMUNERATION & BENEFITS

 

Name:

 

Earl Doppelt

 

 

 

Role Title:

 

Senior Vice President - General Counsel and Secretary

 

 

 

Role Band:

 

n/a

 

 

 

Department:

 

Corporate

 

 

 

Employer:

 

Walter

 

 

 

Date of Appointment:

 

January 3, 2012

 

This schedule should be read in conjunction with the remainder of the Agreement.
The policies covering these benefits and their terms and conditions may be
varied from time to time.

 

Base Salary and Remuneration:

 

The remuneration for this position is a base salary of $400,000 per annum which,
commencing in 2013, will be subject to review and adjustment by the Compensation
and Human Resources Committee of the Board of Directors (the “Compensation
Committee”) and paid in accordance with Walter’s payroll practices, as they may
change from time to time. Your annual base salary, as in effect from time to
time, is hereinafter referred to as the “Base Salary.”

 

 

 

 

 

The remuneration structure is designed to provide competitive levels of total
remuneration for strong individual and corporate performance and achieve a close
alignment between personal and business performance and remuneration.

 

 

 

Sign-On Bonus:

 

In connection with the commencement of your employment with Walter, within
thirty (30) days from the Date of Appointment, Walter shall pay you, in a cash
lump sum payment, a sign-on bonus in an amount equal to $35,000, provided that
you are employed on the payment date.

 

3

--------------------------------------------------------------------------------


 

Annual Bonus (EIP):

 

You will be eligible to participate in Walter’s Executive Incentive Plan, as it
may be amended from time to time (the “EIP”) and will be eligible to earn an
annual target bonus of 90% of your Base Salary (the “Target Bonus”), with an
upside potential of 2 times your Target Bonus for top performance. The actual
amount of your bonus, if any, will fluctuate based upon actual performance under
the performance metrics associated with the EIP. Participation in the bonus pool
is dependent upon the achievement of Walter’s annual performance goals, as well
as the accomplishment of (x) individual objectives and/or (y) departmental
goals, in each case, as determined and recommended by the management of Walter
and subsequently approved by the Compensation Committee. In order to receive a
bonus under the EIP, you must be employed at the time the bonus is paid.
Notwithstanding anything in this Agreement to the contrary, with respect to any
bonus to be paid hereunder, such bonus will be paid in accordance with the EIP
and, to the extent possible, will be structured to comply with Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), as performance based
compensation thereunder; provided however, to the extent not deductible by
Walter, such payment will be deferred until it can be paid by Walter on a tax
deductible basis.

 

 

 

 

 

Please note that participation in Walter’s Employee Stock Purchase Plan is a
condition to participation in the bonus pool under the EIP.

 

 

 

Long Term Incentive:

 

Subject to your continued employment with Walter, you will be eligible to
participate in Walter’s Amended and Restated 2002 Long-Term Incentive Award
Plan, as it may be amended and restated from time to time (and any successor
long term incentive award plan) (collectively, the “LTIP”).

 

 

 

 

 

In connection with the commencement of your employment with Walter, within
thirty (30) days from the Date of Appointment, you will receive an equity grant
from Walter valued at 80% of Base Salary, based on the Black-Scholes value at
the date of grant, fifty percent (50%) of which will be in the form of
non-qualified stock options in the form of award agreement attached hereto as
Exhibit A and fifty percent (50%) of which will be in the form of restricted
stock units in the form of award agreement attached hereto as Exhibit B. This
grant will be in respect of the period commencing on the Date of Appointment and
ending on December 31, 2012.

 

4

--------------------------------------------------------------------------------


 

 

 

In addition to the foregoing, in connection with the commencement of your
employment with Walter, within thirty (30) days from the Date of Appointment,
you will receive a one-time equity grant from Walter valued at $300,000, based
on the Black-Scholes value at the date of grant, fifty percent (50%) of which
will be in the form of nonqualified stock options in the form of award agreement
attached hereto as Exhibit C and fifty percent (50%) of which will be in the
form of restricted stock units in the form of award agreement attached hereto as
Exhibit D.

 

 

 

 

 

Commencing in 2013, you will be eligible to receive additional annual equity
grants from Walter, which, solely in respect of the 2013 fiscal year, will be
valued at 80% of Base Salary, based on the Black-Scholes value at the date of
grant.

 

 

 

 

 

All such equity grants described above will be awarded under and subject to the
terms and conditions of the LTIP.

 

 

 

Expenses:

 

You will be entitled to reimbursement for all reasonable and customary
out-of-pocket business expenses incurred by you in the performance of your
duties hereunder, in accordance with the policies, practices and procedures of
Walter relating to reimbursement of business expenses incurred by Walter
employees in effect at any time during the 12 month period preceding the date
you incur the expenses; provided, however, that any such expense reimbursement
will be made no later than the last day of the calendar year following the
calendar year in which you incur the expense, will not affect the expenses
eligible for reimbursement in any other calendar year, and cannot be liquidated
or exchanged for any other benefit.

 

 

 

Health and Welfare Plans:

 

Commencing on the Date of Appointment, you will be entitled to participate in
Walter’s life and health insurance benefit programs, in accordance with their
terms, as they may change from time to time. Additional benefit plan information
will be available for your review upon request.

 

 

 

Retirement Plan(s):

 

You will be entitled to participate in Walter’s retirement plan(s) in accordance
with their terms, as they may change from time to time. Information on the
retirement plan(s) will be available for your review upon request. Your
eligibility to participate will be consistent with the requirements of the
Employee Retirement Income Security Act of 1974, as amended.

 

 

 

Leave:

 

You will be eligible for 20 business days of vacation and 10

 

5

--------------------------------------------------------------------------------

 

 

 

company paid holidays to be used each year in accordance with Walter’s policy,
as it may change from time to time.

 

 

 

Change in Control:

 

You will enter into an Executive Change-in-Control Severance Agreement in a form
substantially similar to the form attached hereto as Exhibit E (the “CIC
Agreement”).

 

 

 

Severance:

 

Subject to (a) your compliance with the restrictive covenants set forth in
Sections 5 through 7 of Schedule B and (b) your execution, delivery and
non-revocation of a waiver and release of claims in a form substantially similar
to the form attached hereto as Exhibit F (the “Release”) on or prior to the
21st day following the date on which your employment with Walter terminates due
to (x) the termination of your employment by Walter, other than for “Cause” (as
defined below) or (y) the termination of your employment by you for “Good
Reason” (as defined below), but in each case, excluding any separation from
service by reason of your death or Disability (as defined below) (such date, the
“Severance Date”), you will be entitled to receive the following severance
payments and benefits:

 

 

 

 

 

·            For the period commencing on the day immediately following the
Severance Date and ending on the first anniversary of the Severance Date,
monthly pay continuation with each monthly payment equal to one-twelfth (1/12)
times the sum of your Base Salary and Target Bonus, in each case, as in effect
on the Severance Date. Monthly payments will occur in accordance with the
payroll dates in effect on the Severance Date, and such payment dates will not
be affected by any subsequent change in payroll practices.

 

 

 

 

 

·            Except as provided below, continuation of group medical, dental,
vision, group basic term life insurance, accidental death and dismemberment
insurance, voluntary term life insurance, voluntary accidental death and
dismemberment insurance, dependent life insurance and employee assistance
program benefits, provided, to the extent applicable, regular contributions are
made, at the level in effect on the Severance Date, in each case, for a period
(such period, the “Continuation Coverage Period”) beginning immediately upon the
Severance Date and continuing until the earliest to occur of (A) the first
anniversary of the Severance Date, (B) the last date you are eligible to
participate in the benefit under applicable law, or (C) the date you are
eligible to receive comparable

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

benefits from a subsequent employer, as determined solely by Walter in good
faith; provided, however, that if you fail to execute and deliver the Release or
revoke the Release, in either case, the Continuation Coverage Period shall cease
immediately upon such date. Such benefits shall be provided to you at the same
coverage and cost to you as in effect on the Severance Date. To the extent
permitted by law, you shall be eligible to qualify for COBRA health care
continuation coverage under Section 4980B of the Code, or any replacement or
successor provision of United States tax law, beginning following the expiration
of the period described above. Notwithstanding the foregoing, your participation
in the Employee Stock Purchase Plan and long-term disability insurance plan, and
your ability to make deferrals under the 401(k) plan, will cease effective on
the Severance Date. For purposes of this subsection, you shall send written
notice of the terms and conditions of any subsequent employment and the
corresponding benefits earned from such employment and shall provide, or cause
to be provided, to Walter, in writing, correct, complete and timely information
concerning the same to the extent requested by Walter;

 

 

 

 

 

provided, however, that Walter shall have the right to cease making such
payments and you shall be obligated to repay any such amounts to Walter already
paid if you fail to execute and deliver the Release within the time period
provided for above or, after timely delivery, revoke it within the time period
specified in such Release.

 

 

 

 

 

Notwithstanding anything in this Agreement to the contrary and for the avoidance
of doubt, you shall not be entitled to severance payments or benefits under this
Agreement in the event you experience a separation from service within
twenty-four (24) months following a Change in Control of the Company (as defined
in the CIC Agreement). Severance payments and benefits payable upon a separation
from service in connection with such a termination of employment, if any, shall
be determined and paid under the CIC Agreement.

 

 

 

 

 

For purposes of this Agreement, the term “Cause” shall mean: (i) your willful
and continued refusal to perform the duties of your position (other than any
such failure resulting from your incapacity due to physical or mental illness);
(ii) your conviction or guilty plea of a felony involving fraud or dishonesty;
(iii) theft or embezzlement

 

7

--------------------------------------------------------------------------------


 

 

 

by you of property from Walter or any subsidiary or affiliate; or
(iv) fraudulent preparation by you of financial information of Walter or any
subsidiary or affiliate.

 

 

 

 

 

For purposes of this Agreement, the term “Good Reason” shall mean the occurrence
of any of the following conditions (in each case arising without your consent):
(A) a material breach of this Agreement by Walter or (B) a material diminution
in your authority, duties or responsibilities. Notwithstanding the foregoing,
your voluntary separation from service shall be for “Good Reason” only if
(x) you provide written notice of the facts or circumstances constituting a
“Good Reason” condition to Walter within 30 days after the initial existence of
the Good Reason condition, (y) the Company does not remedy the Good Reason
condition within 30 days after it receives such notice and (z) the voluntary
separation from service occurs within 90 days after the initial existence of the
Good Reason condition. For purposes of this Agreement, the parties agree that
“Good Reason” will not exist solely because the amount of your bonus fluctuates
due to performance considerations under the EIP or other Walter incentive plan
applicable to you and in effect from time to time.

 

 

 

 

 

For purposes of this Agreement, the term “Disability” shall mean any medical
condition whatsoever which leads to your absence from your job function for a
continuous period of six months without you being able to resume such functions
on a full time basis at the expiration of such period, it being understood that
unsuccessful attempts to return to work for periods under thirty days shall not
be deemed to have interrupted said continuity.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE B

 

TERMS AND CONDITIONS

 

1.                                      It is agreed and understood that your
employment with Walter is to be at will, and either you or Walter may terminate
the employment relationship at any time for any reason, with or without cause,
and with or without notice to the other; nothing in this Agreement or elsewhere
constitutes or shall be construed as a commitment to employ you or pay you
severance, other than as stated in Schedule A or in the CIC Agreement, for any
period of time.

 

2.                                      Outside Interest. While employed by
Walter, you agree to devote your full business time and best efforts to the
performance of your duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly
without the prior written consent of the CEO.

 

3.                                      You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with Walter, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of Walter or any
of its subsidiaries or affiliates, which result from or are suggested by any
work you may do for Walter or any of its subsidiaries or affiliates, or which
result from use of Walter’s or any of its subsidiaries’ or affiliates’ premises
or Walter’s, its subsidiaries’, its affiliates’, or its customers’ property
(collectively, the “Developments”) shall be the sole and exclusive property of
Walter. You hereby assign to Walter your entire right and interest in any such
Developments, and will hereafter execute any documents in connection therewith
that Walter may reasonably request. This section does not apply to any
inventions that you made prior to your employment by Walter, or to any
inventions that you develop entirely on your own time without using any of
Walter’s equipment, supplies or facilities, or Walter’s or its subsidiaries’,
affiliates’, or customers’ confidential information which do not relate to
Walter’s or its subsidiaries’ or its affiliates’ business, anticipated research
and development, or the work you have performed for Walter and its subsidiaries
and affiliates.

 

4.                                      As an inducement of Walter to make this
offer to you, you represent and warrant that there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified in this
Agreement.

 

5.                                      Non-Compete/Non-Solicit. It is
understood and agreed that you will have substantial relationships with specific
businesses and personnel, prospective and existing, vendors, contractors,
customers, and employees of Walter and its subsidiaries that result in the
creation of customer goodwill. Therefore, while you are employed by Walter and
following the termination of your employment for any reason and continuing for a
period of 12 months from the date of your termination, so long as Walter or any
affiliate, successor or assigns thereof is in the coal mining business or like
business within the Restricted Area (defined as the geographical area in which
Walter or any of its subsidiaries competes at the

 

9

--------------------------------------------------------------------------------


 

time of your termination), unless the Board of Directors approves an exception,
you shall not, directly or indirectly, for yourself or on behalf of, or in
conjunction with, any other person, persons, company, partnership, corporation,
business entity or otherwise:

 

(a)         Call upon, solicit, write, direct, divert, influence, or accept
business (either directly or indirectly) with respect to any account or customer
or prospective customer of the Company or any corporation controlling,
controlled by, under common control with, or otherwise related to Walter or any
affiliated company; or

 

(b)         Hire away any independent contractors or personnel of Walter and/or
entice any such persons to leave the employ of Walter or its affiliated entities
without the prior written consent of Walter.

 

6.                                      Non-Disparagement. Following the
termination of your employment for any reason and continuing for so long as
Walter or any affiliate, successor or assigns thereof carries on the name or
like business within the Restricted Area, you shall not, directly or indirectly,
for yourself or on behalf of, or in conjunction with, any other person, persons,
company, partnership, corporation, business entity or otherwise:

 

(a)         Make any statements or announcements or permit anyone to make any
public statements or announcements concerning the termination of your employment
with Walter, or

 

(b)         Make any statements that are inflammatory, detrimental, slanderous,
or negative in any way to the interests of Walter or its affiliated entities.

 

7.                                      You acknowledge and agree that you will
respect and safeguard Walter’s and its subsidiaries’ property, trade secrets and
confidential information. You acknowledge that Walter’s electronic communication
systems (such as email and voicemail) are maintained to assist in the conduct of
Walter’s and its subsidiaries’ business and that such systems and data exchanged
or stored thereon are Walter property. In the event you leave the employ of
Walter, you will not disclose any trade secrets or confidential information you
acquired while an employee of Walter to any other person or entity, including
without limitation, a subsequent employer, or use such information in any
manner.

 

8.                                      Compensation Recovery Policy. You
understand and agree that if any of Walter’s financial statements are required
to be restated due to errors, omissions, fraud or misconduct, the Compensation
Committee may, in its sole discretion but acting in good faith, direct that
Walter recover all or a portion of any cash incentive, equity compensation or
severance disbursements paid to you with respect to any fiscal year of Walter
for which the financial results are negatively affected by such restatement. For
purposes of this provision, errors, omissions, fraud or misconduct may include
and are not limited to circumstances where Walter has been required to prepare
an accounting restatement due to material non-compliance with any financial
reporting requirement, as enforced by the Securities and Exchange Commission,
and the Compensation Committee has determined in its sole discretion that you
had knowledge of the material noncompliance or the circumstances that gave rise
to such noncompliance and failed to take reasonable steps to bring it to the
attention of the appropriate individuals within Walter, or you personally and
knowingly

 

10

--------------------------------------------------------------------------------


 

engaged in practices which materially contributed to the circumstances that
enabled a material noncompliance to occur.

 

9.                                      This Agreement is intended to comply
with Section 409A of the Code and will be interpreted accordingly. References
under this Agreement to the termination of your employment shall be deemed to
refer to the date upon which you have experienced a “separation from service”
within the meaning of Section 409A of the Code. Notwithstanding anything in this
Agreement to the contrary, (i) if at the time of your separation from service
with Walter you are a “specified employee” as defined in Section 409A of the
Code (and any related regulations or other pronouncements thereunder) and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder or payable under any other compensatory arrangement between you and
Walter as a result of such separation from service is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
Walter will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the first business day after the date
that is six months following your separation from service (or the earliest date
as is permitted under Section 409A of the Code), at which point all payments
deferred pursuant to this paragraph shall be paid to you in a lump sum and
(ii) if any other payments of money or other benefits due to you hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional tax.
To the extent any reimbursements or in-kind benefits due to you under this
Agreement constitute “deferred compensation” under Section 409A of the Code, any
such reimbursements or in-kind benefits shall be paid to you in a manner
consistent with Treasury Regulation Section 1.409A-3(i)(1)(iv). For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.

 

10.                               Walter shall withhold from any amounts payable
hereunder all Federal, state, city or other taxes as legally shall be required.

 

11.                               You acknowledge and agree that you have read
this Agreement carefully, have been advised by the Company to consult with an
attorney regarding its contents, and that you fully understand the same.

 

11

--------------------------------------------------------------------------------
